DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 15 and 17 – 20 are pending.  Claims 1 – 15 and 17 – 20 were amended.  Claim 16 was cancelled.

Drawings
The drawings were received on 22 August 2022.  These drawings are acceptable.

Specification
Amendments to the specification were received on 8 July 2022.  These amendments are acceptable.


Response to Arguments
35 USC §112 
Applicant’s arguments, see page 16, filed 8 July 2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of 8 April 2022 has been withdrawn.  For the purpose of the instant examination, the Examiner interprets the term "electrochemical device" as a battery, as argued by the Applicant.
Applicant's arguments, see page 17 – 18, filed 8 July 2022, with respect to claims 1 – 20 have been fully considered but they are not persuasive.
Applicant argues (see page 17): the specification provides several features for defining the correction function as a function to correct the direct coulomb count to take characteristics of the electrochemical device into account when processing the data measured on the device:
Examiner submits that the specification is silent with respect to any function that is capable of calculating a correction to the measured current.  Page 6 of the specification merely states “The parameters of the correction function a may include the temperature T, the charge Q, and/or the voltage U.”  The is no guidance as to what function with these parameters performs the require correction, and no definition that can be utilized to define the metes and bounds of the invention as claimed.
Applicant argues (see page 18): Thus, the present specification clarifies that the corrected current intensity Icor,t differs from the measured current intensity It, since the aim of the correction function is precisely specified to take the "temperature T, charge Q and/or the voltage U" into account, to correct the current intensity as measured It (as a raw measure). In other words, Applicant believes that the correction function a should not be interpreted as a constant function equaling 1.
Examiner submits that Applicant has not provided any teaching of what the correction function compromises, and merely states the parameters that are used by the correction function.  For the purpose of the instant examination, the Examiner has utilized a correction function disclosed by Lin et al., US 2016/0054390.  See the Conclusions section for a list of three other publications that provide possible “correction functions” that use the set of input parameters disclosed in the instant application.

35 USC §101 
Applicant has accepted the invitation to participate in the DSMER Pilot Program, and therefore has deferred responding to the rejection under 35 USC 101 due to Subject Matter Eligibility. 

35 USC §103 
Applicant’s arguments with respect to claims 1 – 15 and 17 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  The Lin reference, as discussed below, teaches the amended limitation of “calculating a corrected current intensity Icor,t by applying a correction function to the measured current intensity It, the correction function depending at least on a temperature and the measured voltage Ut of the device”.
 
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim includes the step “where Q1-2,age corresponds to the charge difference Q between two data sets corresponding to two open circuit voltages, COV2, and Q1-2,init corresponds to … ”.  It appears that “COV2” should be deleted along with “COV1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 and 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes the element/step “calculating, for a plurality of times t, … a corrected intensity Icor, by applying a correction function to the measured intensity It”.  A review of the specification finds several references to a “correction function” called α, for example on pages 4, 6, 8, 12, 13, and equation 8.  However, the specification does not discuss how α is defined.  Page 8 states “the residual, of the least-squares function … can be used to adjust the correction function α as will be described in more detail below”, but there is no further discussion of how α is adjusted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “calculating, for a plurality of times t, … a corrected intensity Icor, by applying a correction function to the measured intensity It”.  The specification is silent with respect to a definition of the “correction function”, as discussed above.  There is no indication of how to interpret the metes and bounds of the recited “correction function”.  As there are many possible functions that could be used to correct the measured current, the Examiner cannot pick an arbitrary function in order to interpret the claims.  For the purpose of the instant examination, the Examiner interprets this correction function as a multiplication by one.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the following:
calculating, for a plurality of times t, 
	a corrected current intensity Icor,t by applying a correction function to the measured current intensity It, the correction function depending at least on a temperature and the measured voltage Ut of the device, and 
	an instantaneous charge Qt based on a time series of the corrected current intensity Icor, 
	to obtain, for each time t of the plurality of times t, a set of collected and calculated data It, Ut, Icor,t, and Qt; 
As best understood by the Examiner, “a corrected current intensity Icor,t” calculated over a “plurality of times t” will produce a plurality of values.  However, it is not clear if this plurality of values is the same as the element “a time series of the corrected current intensity Icor”, and should be interpreted as “a time series of the corrected current intensity Icor,t” or whether “Icor” refers to a different quantity.  For the purpose of the instant examination, the Examiner interprets this as “calculating, for a plurality of times t, … an instantaneous charge Qt based on a time series of the corrected current intensity Icor,t”.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 15 and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A method for determining an open circuit voltage of an electrochemical device, implemented by a computer, the method comprising: 
collecting measurement data of the device, said measurements including at least a measured current intensity It and a measured voltage Ut at terminals of the device, the measurements being time-stamped and acquired during an uninterrupted and operational functional period of the device; 
calculating, for a plurality of times t, 
	a corrected current intensity Icor,t by applying a correction function to the measured current intensity It, the correction function depending at least on a temperature and the measured voltage Ut of the device, and 
	an instantaneous charge Qt based on a time series of the corrected current intensity Icor, 
	to obtain, for each time t of the plurality of times t, a set of collected and calculated data It, Ut, Icor,t, and Qt; 
	grouping the data sets into ranges of instantaneous charge values based on said charge value of each of the sets; and
	separately for each of the groups, calculating an open circuit voltage of the device.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “calculating, for a plurality of times t”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “applying a correction function” in the context of this claim encompasses any number of mathematical operations that can transform a measured current value into another value, such as an absolute value operation, and data averaging, or a low-pass filter operation.  Calculating “an instantaneous charge Qt” encompasses the mathematical operation of integration, as seen in equation 3 on page 3 of the instant specification and equation 8 on page 4 of the instant specification.
The limitation of “grouping the data sets into ranges”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “grouping” in the context of this claim encompasses a mathematical sorting operation, assigning items to categories based on the value of the item.
The limitation of “calculating an open circuit voltage”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “calculating” in the context of this claim encompasses the mathematical minimization of a least-squares fit, as described on page 8 of the instant specification, and shown in equation 6.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “an electrochemical device”, a “computer means”, and “collecting measurement data”.  The “electrochemical device”, interpreted as a battery, is recited at a high level of abstraction, and lacks specific narrowing details regarding, for example, the type, construction, or usage of the battery.  The acquisition of data is recited at a high level of generality, and lacks specific, narrowing details regarding how the data is acquired.  The “computer means” is interpreted as a generically recited processor, and as such, amounts to amounts no more than mere instructions to apply the exception using a generic computer component.  The claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the grouping and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of an “electrochemical device” and the acquisition of current and voltage data from the “electrochemical device” are elements commonly seen with a battery.  When considered individually and as an ordered combination, the additional elements do not amount to significantly more than the identified judicial exception.
The claim is not patent eligible.

Dependent claims 2 – 7 and 10 – 16 add further details to the identified abstract idea, but do not add elements that could be analyzed, individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” than the identified abstract idea.  The claims are not patent eligible.

Dependent claims 8, 9, and 17 – 20 add the element of “a processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 11, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh et al., US 2013/0179061 (hereinafter 'Gadh') in view of Yamamoto et al., US 2020/0233037 (hereinafter 'Yamamoto') in view of Lin et al., US 2016/0054390 (hereinafter 'Lin').

Regarding claim 1: Gadh teaches a method for determining an open circuit voltage of an electrochemical device, implemented by a computer ([0014]: discloses a “smart” electric vehicle that includes a computer to calculate the open circuit voltage and state of charge of the vehicle), the method comprising: 
collecting measurement data of the device, said measurements including at least a measured current intensity It and a measured voltage Ut at terminals of the device, the measurements being time-stamped and acquired during an uninterrupted and operational functional period of the device ([0105, 0108, 0159 - 0163, 0172 – 0174, 0338, Fig 7]: discloses acquiring a series of current and voltage measurements in a time-discrete method using a series of sampling points); 
calculating, for a plurality of times t, 
	an instantaneous charge Qt based on a time series current intensity Icor (0150]: discloses a calculation of the total charge flowing out of the battery over a period of time, as shown in the integral in equation 2), 
	to obtain, for each time t of the plurality of times t, a set of collected and calculated data It, Ut, Icor, and Qt ([0150, 0172]: discloses calculating the amount of charge extracted from the battery based on an integration of the detected current, and using that integration as part of calculating the state of charge of the battery, as well as an integration of charge over a given widow of time in order to update the estimated open circuit voltage). 

Gadh is silent with respect to 
grouping the data sets into ranges of instantaneous charge values based on said charge value of each of the sets; 
calculating, for a plurality of times t, 
	a corrected current intensity Icor,t by applying a correction function to the measured current intensity It, the correction function depending at least on a temperature and the measured voltage Ut of the device, and 
	an instantaneous charge Qt based on a time series of the corrected current intensity Icor, and
separately for each of the groups, calculating an open circuit voltage of the device. 

Yamamoto teaches estimating the open circuit voltage in order to estimate the degradation of the device ([0025, 0041]) including 
grouping the data sets into ranges of instantaneous charge values based on said charge value of each of the sets ([0051, Fig 7]: discloses arranging sets of state of charge and voltage pairs in order of increasing state of charge); 
separately for each of the groups, calculating an open circuit voltage of the device ([0060, 0061]: discloses creating a group of data points within a window, and calculating an estimated open circuit value using the mean value of the voltages associated with the set of state of charge levels). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto to improve the estimation of the open circuit voltage by smoothing the various calculated values as the window of voltage and current samples proceeds forward in time.

Lin teaches improving battery state estimation by compensating for a bias or offset in the measurement reported by a current sensor ([Abstract]) that includes 
calculating a corrected current intensity Icor,t by applying a correction function to the measured current intensity It, the correction function depending at least on a temperature and the measured voltage Ut of the device ([0026 – 0028; Fig 3]: discloses a module 328 that calculates a set of nominal parameters based on the measured temperature of the battery, and provides these parameters to a current bias estimation module 304.  The current bias estimation module calculates a bias in the measured current using the supplied parameters along with the measured current and the measured voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto in view of Lin to reduce the potential for inaccurate battery state estimation by reducing measurement errors by the current sensor ([0016]).

Regarding claim 2: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 1, as discussed above, further comprising, after calculating the open circuit voltages: 
calculating a state of health of the device according to the following formula:
 
    PNG
    media_image1.png
    68
    154
    media_image1.png
    Greyscale

where Q1->2,age corresponds to the charge difference Q between two data sets corresponding to two open circuit voltages, and Q1->2,init corresponds to the charge difference Q between the two data sets corresponding to the two open circuit voltages in an initial state of the device for which the state of health is considered to be maximal (Gadh: [0167, 1068, 0171]: teaches that the state of health of the battery is determined by the ratio of future remaining power to the original remaining power for a determined open circuit voltage).

Regarding claim 4: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 1, as discussed above, wherein the calculating is carried out iteratively at each of the times t, and 
wherein the instantaneous charge Qt is calculated based on a time series of the corrected current intensity Icor,t according to the following formula: 

    PNG
    media_image2.png
    60
    324
    media_image2.png
    Greyscale

where Q(t=to) is a charge level relative to the initial charge level (Gadh: [0187]: teaches integrating the current sensed over the preceding calculation window in order to establish the baseline voltage for the present window)

Regarding claim 5: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 4, as discussed above, wherein the calculating further comprises: 
	 calculating a state of charge according to the following formula:
 
    PNG
    media_image3.png
    65
    529
    media_image3.png
    Greyscale
 
where the index i represents the iteration and α represents the correction function (Gadh: [0150]: teaches integrating the current sensed over the preceding calculation window in order to establish the new state of charge of the battery, as shown for the discharge case in equation 2:  

    PNG
    media_image4.png
    73
    256
    media_image4.png
    Greyscale

). 

Gadh in view of Yamamoto is silent with respect to a correction function for the measured current.

Lin teaches improving battery state estimation by compensating for a bias or offset in the measurement reported by a current sensor ([Abstract]) that includes 
a correction of measured current based on the measured current along with the measured voltage and the measured temperature ([0026 – 0028; Fig 3]: discloses a module 328 that calculates a set of nominal parameters based on the measured temperature of the battery, and provides these parameters to a current bias estimation module 304.  The current bias estimation module calculates a bias in the measured current using the supplied parameters along with the measured current and the measured voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto in view of Lin to reduce the potential for inaccurate battery state estimation by reducing measurement errors by the current sensor ([0016]).

Regarding claim 6: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 1, as discussed above. 
Gadh is silent with respect to further comprising, after calculating the open circuit voltages: 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge. 

Yamamoto teaches estimating the open circuit voltage in order to estimate the degradation of the device ([0025, 0041]) including 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge ([0078 – 0080, 0083 - 0086]: discloses referring to a database of mappings between reference states of charge and the state of charge calculated from the estimated open circuit voltage to determine a present state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto to verify the calculated state of health of the battery by referring to reference data containing standardized measurement data.

Regarding claim 7: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 1, as discussed above, further comprising, after calculating the open circuit voltages, calculating the state of health of the device by at least one of the following operations: 
comparing the obtained open circuit voltages to open circuit voltages obtained by a plurality of laboratory aging tests on said device, 
comparing the obtained open circuit voltages to open circuit voltages obtained by a plurality of laboratory aging tests on a device of a model similar to said device, and 
comparing the obtained open circuit voltages to open circuit voltages obtained by a previous implementation of the method on said device (Gadh: [0102]: discloses an experimental test bed that establishes a baseline for “different load conditions” and “varying bidirectional power flow” that could be used to compare to the measured state of health of the electrochemical device). 

Regarding claim 8: Gadh in view of Yamamoto in view of Lin teaches a computer program product embodied on a non-transitory computer-readable medium, the computer program product comprising instructions for implementing the method according to claim 1 when this program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method).

Regarding claim 9: Gadh in view of Yamamoto in view of Lin teaches a non-transitory computer-readable storage medium on which is stored a program for implementing the method according to claim 1 when the program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method).

Regarding claim 11: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 2, as discussed above, 
wherein the calculating is carried out iteratively at each of the times t, and
wherein the instantaneous charge Qt is calculated based on a time series of the corrected current intensity Icor,t according to the following formula: 

    PNG
    media_image5.png
    60
    324
    media_image5.png
    Greyscale

 where Q(t=to) is a charge level relative to the initial charge level (Gadh: [0187]: teaches integrating the current sensed over the preceding calculation window in order to establish the baseline voltage for the present window)

Regarding claim 13: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 2, as discussed above. 
Gadh is silent with respect to further comprising, after calculating the open circuit voltages: 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge. 

Yamamoto teaches estimating the open circuit voltage in order to estimate the degradation of the device ([0025, 0041]) including 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge ([0078 – 0080, 0083 - 0086]: discloses referring to a database of mappings between reference states of charge and the state of charge calculated from the estimated open circuit voltage to determine a present state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto to verify the calculated state of health of the battery by referring to reference data containing standardized measurement data.

Regarding claim 15: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 4, as discussed above, further comprising, after calculating the open circuit voltages: 
Gadh is silent with respect to further comprising, after calculating the open circuit voltages: 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge. 

Yamamoto teaches estimating the open circuit voltage in order to estimate the degradation of the device ([0025, 0041]) including 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge ([0078 – 0080, 0083 - 0086]: discloses referring to a database of mappings between reference states of charge and the state of charge calculated from the estimated open circuit voltage to determine a present state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto to verify the calculated state of health of the battery by referring to reference data containing standardized measurement data.

Regarding claim 17: Gadh in view of Yamamoto in view of Lin teaches a non-transitory computer-readable storage medium on which is stored a program for implementing the method according to claim 2 when the program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method). 

Regarding claim 19: Gadh in view of Yamamoto in view of Lin teaches a non-transitory computer-readable storage medium on which is stored a program for implementing the method according to claim 4 when the program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method). 

Regarding claim 20: Gadh in view of Yamamoto in view of Lin teaches a non-transitory computer-readable storage medium on which is stored a program for implementing the method according to claim 5 when the program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method). 


Claims 3, 10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh in view of Yamamoto in view of Lin in view of Weng et al., “A unified open-circuit-voltage model of lithium-ion batteries for state-of-charge estimation and state-of-health monitoring” (hereinafter 'Weng').

Regarding claim 3: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 1, as discussed above, further comprising, after calculating the open circuit voltages: 
subjecting the calculated open circuit voltages to an incremental capacity analysis to obtain a curve of characteristic patterns; and
comparing the obtained curve to reference curves corresponding to various states of health in order to identify the corresponding state of health. 

Regarding claim 10: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 2, as discussed above.
Gadh in view of Yamamoto in view of Lin is silent with respect to further comprising, after calculating the open circuit voltages: 
subjecting the calculated open circuit voltages to an incremental capacity analysis to obtain a curve of characteristic patterns; and
comparing the obtained curve to reference curves corresponding to various states of health in order to identify the corresponding state of health. 

Weng teaches a method of using an open circuit voltage estimation to determine the state of charge and state of health of a battery, as well as an incremental capacity analysis ([Abstract]) that includes
subjecting the calculated open circuit voltages to an incremental capacity analysis to obtain a curve of characteristic patterns ([page 232, section 4.1; Fig 9]: discloses a family of curves of OCV versus incremental capacity, illustrating how the curves shift as the battery deteriorates); and
comparing the obtained curve to reference curves corresponding to various states of health in order to identify the corresponding state of health ([page 234, right column, first paragraph]: discloses comparing the location of peaks on the ICA graph, and the distance between peaks of the graphs, in order to determine the amount the battery has aged). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto in view of Lin in view of Weng to enable determining the state of health of a battery using a simplified model of open circuit voltage to state of health that extends the analysis to a number of different battery chemistries ([page 229, left column, third paragraph]). 

Regarding claim 12: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 3, as discussed above, wherein the calculating is carried out iteratively at each of the times t, and 
wherein the instantaneous charge Qt is calculated based on a time series of the corrected current intensity Icor,t according to the following formula: 

    PNG
    media_image6.png
    60
    324
    media_image6.png
    Greyscale

where Q(t=to) is a charge level relative to the initial charge level (Gadh: [0187]: teaches integrating the current sensed over the preceding calculation window in order to establish the baseline voltage for the present window).

Regarding claim 14: Gadh in view of Yamamoto in view of Lin teaches the method according to claim 3, as discussed above, further comprising, after calculating the open circuit voltages: 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and a state of charge in order to identify the corresponding state of charge. 

Gadh is silent with respect to further comprising, after calculating the open circuit voltages: 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge. 

Yamamoto teaches estimating the open circuit voltage in order to estimate the degradation of the device ([0025, 0041]) including 
comparing the calculated open circuit voltages to curves of correspondence between open circuit voltages and state of charge in order to identify the corresponding state of charge ([0078 – 0080, 0083 - 0086]: discloses referring to a database of mappings between reference states of charge and the state of charge calculated from the estimated open circuit voltage to determine a present state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gadh in view of Yamamoto to verify the calculated state of health of the battery by referring to reference data containing standardized measurement data.

Regarding claim 18: Gadh in view of Yamamoto in view of Lin teaches a non-transitory computer-readable storage medium on which is stored a program for implementing the method according to claim 3 when the program is executed by a processor (Gadh: [0351 – 0353]: discloses the use of computer program instructions executed by a processor to implement the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Iwane et al., US 20060186890, discloses corrected the measured internal resistance of a battery, based on the measured voltage and temperature.  As resistance is related to voltage and current, this can be interpreted as also discloses adjusting a measured current.
Tanaka et al., US 20220097566, discloses correcting the measured current through the bus bar connecting a set of batteries using the measured voltage and temperature ([0040])
Sim, US 20090087725, discloses calculating a compensated current using a measured current, a measured voltage, and a measured temperature ([Abstract])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2857